            Case 2:20-cv-01064-GGH Document 3 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN HENRY, JR.,                                     No. 2:20-cv-01064 GGH P
12                          Petitioner,
13              v.                                          ORDER
14    UNKNOWN,
15                          Respondent.
16

17             Petitioner, a state prisoner at Salinas Valley State Prison, has filed a letter requesting

18   information on federal habeas corpus procedures as well as this district court’s procedures. ECF

19   No. 1. No other pleadings have been filed by the petitioner.

20             In order to commence a habeas action, petitioner must file a petition for writ of habeas

21   corpus as required by Rule 3 of the Rules Governing Section 2254 cases, and petitioner must

22   either pay the required filing fee or file an application requesting leave to proceed in forma

23   pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). To the extent petitioner’s letter is seeking some

24   form of relief, the motion will be denied. The court will not issue any orders granting or denying

25   relief until an action has been properly commenced. Petitioner will be afforded an opportunity to

26   file his habeas petition, and to submit an application requesting leave to proceed in forma

27   ////

28   ////
                                                           1
        Case 2:20-cv-01064-GGH Document 3 Filed 06/16/20 Page 2 of 2

 1   pauperis or to submit the appropriate filing fee. Petitioner’s failure to comply with this order and
 2   its deadlines will result in a recommendation that this matter be dismissed.
 3           In accordance with the above, IT IS HEREBY ORDERED that:
 4           1. To the extent petitioner is seeking some form of relief in his May 26, 2020 letter (ECF
 5   No. 1), this request for relief is denied;
 6           2. Petitioner is granted thirty days from the date of service of this order to file a petition
 7   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal
 8   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket
 9   number assigned this case; and petitioner must file an original and two copies of the petition;
10           3. Petitioner shall also submit, within thirty days from the date of this order, the
11   application to proceed in forma pauperis on the form provided by the Clerk of Court, or the filing
12   fee in the amount of $5.00;
13           4. The Clerk of the Court is directed to send petitioner the court’s form for filing a
14   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner;
15   and
16           5. Petitioner’s failure to comply with this order will result in a recommendation that this
17   matter be dismissed.
18   Dated: June 16, 2020
                                                  /s/ Gregory G. Hollows
19                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                         2
